11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Saul Armin Arzate,                           * From the 385th District Court
                                               of Midland County,
                                               Trial Court No. CR43456.

Vs. No. 11-15-00226-CR                       * September 30, 2016

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has considered Saul Armin Arzate’s motion to dismiss this
appeal and concludes that the motion should be granted.          Therefore, in
accordance with this court’s opinion, the appeal is dismissed.